                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                Chapter 11

In re:                                          Case No. 17-12307 (BLS)

M&G USA CORPORATION, et al.,                    Jointly Administered

                      Debtors.
_____________________________________
M&G Polimeros Brasil S.A.,

                              Plaintiff,        Adv. Proc. No. 18-50007-BLS

   v.

M&G Polymers USA, LLC and Comerica
Bank,

                              Defendants.



    ANSWER OF M&G POLYMERS USA, LLC TO AMENDED COMPLAINT AND
                     AFFIRMATIVE DEFENSES

         For its answer to the Amended Complaint filed by M&G Polimeros Brasil S.A.

(“Polimeros”), Defendant M&G Polymers USA, LLC (“Polymers”) states as follows:

                                 NATURE OF THIS ACTION

         1.     Denied.

         2.     Polymers admits it has sold polyethylene terephthalate (“PET”) manufactured by

Polimeros. Polymers denies that receivables resulting from the sale of PET manufactured by

Polimeros, cash generated from such receivables, and any unsold product possessed by Polymers
are property of Polimeros. Except as expressly admitted, the allegations in this paragraph are

denied.

          3.       Denied.

          4.       Denied.

          5.       Polymers admits that its Chief Restructuring Officer (“CRO”) took steps to

formalize certain Inter-Affiliate Transactions on a post-petition basis as reflected in the Debtors’

Cash Management Motion (the “Cash Management Motion”), see [Docket No. 7], which speaks

for itself. Except as expressly admitted, the allegations in this paragraph are denied.

          6.       Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

          7.       Polymers admits that Comerica Bank (“Comerica”) has rights under a Security

Agreement dated September 30, 2015, which speaks for itself. Except as expressly admitted, the

allegations in this paragraph are denied.

          8.       Polymers admits that Comerica has made claims under the September 30, 2015

Security Agreement. Except as expressly admitted, the allegations in this paragraph are denied.

          9.       To the extent this paragraph contains allegations of fact and not just conclusions

of law to which no response is required, it is denied.

          10.      Denied.

          11.      Polymers admits that Defendant Comerica filed a motion to dismiss on February

8, 2018, which speaks for itself. Except as expressly admitted, the allegations in this paragraph

are denied.

          12.      Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.


NAI-1504794213v1                                    2
        13.        Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

                                            THE PARTIES

        14.        Admitted.

        15.        Polymers admits that it is a Delaware limited liability company, but has ceased

operations at State Route 2, Apple Grove, West Virginia, 25502. Polymers avers that on October

24, 2017 (the “Polymers Petition Date”), Polymers commenced a bankruptcy proceeding under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware, Case No. 17-12268. Except as expressly admitted, the allegations in this paragraph

are denied.

        16.        Admitted.

                                           JURISDICTION

        17.        The legal conclusions of this paragraph do not require a response.

        18.        The legal conclusions of this paragraph do not require a response.

        19.        The legal conclusions of this paragraph do not require a response.

                                                VENUE

        20.        The legal conclusions of this paragraph do not require a response.

                                     FACTUAL BACKGROUND

        21.        Polymers admits that it sold PET manufactured by Polimeros. Except as

expressly admitted, the allegations in this paragraph are denied.

        22.        Polymers admits that Polimeros sent PET to Polymers, and that Polymers sold

PET to U.S. customers and collected payment from U.S. customers. Except as expressly

admitted, the allegations in this paragraph are denied.



NAI-1504794213v1                                    3
          23.      Denied.

          24.      Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

          25.      Denied.

          26.      Denied.

          27.      Denied.

          28.      Denied.

          29.      Denied.

          30.      Denied.

          31.      Denied.

          32.      Denied.

          33.      Polymers admits that it filed a Cash Management Motion, which speaks for itself.

Except as expressly admitted, the allegations in this paragraph are denied.

          34.      Denied.

          35.      Polymers avers that the referenced invoices speak for themselves. Except as

expressly admitted, the allegations in this paragraph are denied.

          36.      Denied.

          37.      Polymers admits that the PET invoices reflect transactions between Polymers and

Polimeros. Except as expressly admitted, the allegations in this paragraph are denied.

          38.      Polymers denies the characterization of its knowledge and otherwise lacks

sufficient knowledge to admit or deny the allegations of this paragraph, which are therefore

denied.




NAI-1504794213v1                                    4
        39.        Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

        40.        Polymers admits that Comerica filed a motion to dismiss, which speaks for itself.

Except as expressly admitted, the allegations in this paragraph are denied.

        41.        Polymers admits that Comerica lent money to Polymers pursuant to an “Asset

Based Loan” and otherwise lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

        42.        Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

        43.        Polymers lacks sufficient knowledge to admit or deny the allegations in this

paragraph, which are therefore denied.

        44.        Denied.

        45.        Denied.

        46.        Denied.

        47.        Denied.

        48.        Polymers avers that the Amended and Restated Master Revolving Note dated

December 21, 2015 and the Security Agreement dated September 30, 2015 speak for themselves.

Polymers also avers that Comerica filed a complaint on October 20, 2017, with the United States

District Court for the Eastern District of Michigan, which speaks for itself. Except as expressly

admitted, the allegations in this paragraph are denied.

        49.        Polymers avers that the Court’s Final Order Pursuant to 11 U.S.C. §§ 105, 361,

362, 363 AND 507 (1) Authorizing Use of Cash Collateral, (2) Granting Adequate Protection,

(3) Modifying the Automatic Stay, and (4) Scheduling a Final Hearing, [Docket No. 487] (the


NAI-1504794213v1                                    5
“Final Order”), speaks for itself. Except as expressly admitted, the allegations in this paragraph

are denied.

        50.        Polymers avers that the Final Order speaks for itself. Except as expressly

admitted, the allegations in this paragraph are denied.

        51.        Denied.

        52.        Denied.

                             COUNT I – CONSTRUCTIVE TRUST
                         (AGAINST M&G POLYMERS AND COMERICA)

        53.        Polymers incorporates its responses to all of the paragraphs above as if fully

restated here.

        54.        Denied.

        55.        Denied.

        56.        Denied.

        57.        Denied.

        58.        Polymers admits that it was not required to pay interest to Polimeros on the

invoices of PET, but denies that it collected funds on Polimeros’ behalf. Except as expressly

admitted, the allegations in this paragraph are denied.

        59.        Denied.

        60.        Polymers avers that the Final Order speaks for itself. Except as expressly

admitted, the allegations in this paragraph are denied.

        61.        Denied.

        62.        Denied.

        63.        Denied.



NAI-1504794213v1                                    6
        64.        To the extent this paragraph contains allegations of fact and not just conclusions

of law to which no response is required, it is denied.

                                COUNT II – UNJUST ENRICHMENT
                                  (AGAINST M&G POLYMERS)

        65.        Polymers incorporates its responses to all of the paragraphs above as if fully

restated here.

        66.        Denied.

        67.        Denied.

        68.        Denied.

        69.        Denied.

        70.        Polymers admits that it was not required to pay interest to Polimeros on the PET

invoices, but denies that it collected funds on Polimeros’ behalf. Except as expressly admitted,

the allegations in this paragraph are denied.

        71.        Denied.

        72.        Polymers avers that the Final Order speaks for itself. Except as expressly

admitted, the allegations in this paragraph are denied.

        73.        Denied.

        74.        Denied.

        75.        Denied.

        76.        To the extent this paragraph contains allegations of fact and not just conclusions

of law to which no response is required, it is denied.




NAI-1504794213v1                                    7
                               COUNT III – UNJUST ENRICHMENT
                                   (AGAINST COMERICA)

        77.        Polymers incorporates its responses to all of the paragraphs above as if fully

restated here.

        78.        Denied.

        79.        Denied.

        80.        Denied.

        81.        Denied.

        82.        Polymers admits that it was not required to pay interest to Polimeros on the PET

invoices, but denies that it collected funds on Polimeros’ behalf. Except as expressly admitted,

the allegations in this paragraph are denied.

        83.        Denied.

        84.        Polymers avers that the Final Order speaks for itself. Except as expressly

admitted, the allegations in this paragraph are denied.

        85.        Denied.

        86.        Denied.

        87.        Denied.

        88.        To the extent this paragraph contains allegations of fact and not just conclusions

of law to which no response is required, it is denied.

                             COUNT IV – DECLARATORY JUDGMENT
                                 (AGAINST ALL DEFENDANTS)

        89.        Polymers incorporates its responses to all of the paragraphs above as if fully

restated here.

        90.        The legal conclusions of this paragraph do not require a response.


NAI-1504794213v1                                    8
        91.        Denied.

        92.        The legal conclusions of this paragraph do not require a response.

        93.        To the extent this paragraph contains allegations of fact and not just conclusions

of law to which no response is required, it is denied.

        94.        Except as expressly admitted, each and every allegation in the Amended

Complaint is denied.

                                     AFFIRMATIVE DEFENSES

        Polymers sets forth the following affirmative defenses to the Amended Complaint.

Polymers reserves its right to assert additional affirmative defenses at such time and to such

extent as warranted by discovery and the factual developments in this case.

        1.         The Amended Complaint fails to state a claim for relief.

        2.         A contract already governs the relevant relationship between Polimeros and

Polymers, which therefore bars Polimeros’ claims of unjust enrichment.

        3.         To the extent Polimeros’ claims rely on the existence of a contract, they are

barred by the statute of frauds.

        4.         Polimeros’ claims are barred by the doctrines of waiver and laches.

        5.         A constructive trust cannot be imposed because the property alleged to be the

subject of the trust is not traceable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Polymers prays as follows:

        1.         This Court enter judgment in favor of Polymers; and

        2.         That the Amended Complaint be dismissed in its entirety with prejudice.




NAI-1504794213v1                                    9
Dated: October 2, 2018   /s/    James E. O’Neill
                         Laura Davis Jones (DE Bar No. 2436)
                         James E. O’Neill (DE Bar No. 4042)
                         Joseph M. Mulvihill (DE Bar No. 6061)
                         PACHULSKI STANG ZIEHL & JONES LLP
                         919 Market Street, 17th Floor
                         P.O. Box 8705
                         Wilmington, DE 19899-8705 (Courier 19801)
                         Telephone: (302) 652-4100
                         Facsimile: (302) 652-4400
                         Email: ljones@pszjlaw.com
                                joneill@pszjlaw.com
                                jmulvihill@pszjlaw.com

                         -and-

                         Scott J. Greenberg
                         Stacey L. Corr-Irvine
                         JONES DAY
                         250 Vesey Street
                         New York, New York 10281
                         Telephone: (212) 326-3939
                         Facsimile: (212) 755-7306
                         Email: sgreenberg@jonesday.com
                                 scorrirvine@jonesday.com

                         -and-

                         Carl E. Black
                         Tracy K. Stratford
                         JONES DAY
                         901 Lakeside Avenue
                         Cleveland, Ohio 44114
                         Telephone: (216) 586-3939
                         Facsimile: (212) 579-0212
                         Email: ceblack@jonesday.com
                                 tkstratford@jonesday.com

                         Co-Counsel for the Debtors and Debtors in
                         Possession




NAI-1504794213v1           10
